Citation Nr: 1120252	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for residuals of fracture of the coccyx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1986 to May 1986, June 1988 to October 1988, and November 1988 to December 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim of service connection for residuals of fracture of the coccyx is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss, as defined by VA.

2.  Chronic tinnitus was incurred in service.  

3.  Pes planus was not incurred in or aggravated by service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for pes planus have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2006.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, this notice was provided in a March 2006 letter and the claim was readjudicated in a July 2007 statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations which are adequate for adjudicative purposes (the examiners reviewed the claims file, elicited medical histories, and conducted all appropriate testing), and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Hearing Loss and Tinnitus

The service medical evidence reflects no complaints suggestive of tinnitus or hearing loss and no audiometric findings suggestive of hearing loss, as defined by VA.  

A September 2008 VA audiological examination record reflects the Veteran's history of military noise exposure from cannon fire, demolitions, and small arms fire.  The Veteran denied any occupational noise exposure after service and indicated that though he used firearms recreationally after service, he used hearing protection.  The Veteran reported a gradual onset of bilateral constant tinnitus during service.  He indicated that the tinnitus was more prevalent in the right ear and that it was more annoying at night, often interfering with sleep.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
20
LEFT
5
5
0
10
30

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner noted that the Veteran's hearing was within normal limits for both ears at enlistment in 1988, except for a mild hearing loss at 6000 Hz in the right ear.  The examiner reported that hearing remained essentially unchanged in both ears for the rating frequencies 500-4000 Hz, though hearing threshold shifts did occur at 6000 Hz for both ears from enlistment to separation.  The examiner further noted that there was no report of tinnitus in the service medical records.  The examiner diagnosed the Veteran with normal hearing in the right ear and sensorineural hearing loss in the left ear.  

After review of the evidence, the Board finds that service connection is not warranted for hearing loss.  None of the medical findings of record indicate that the Veteran has impaired hearing, as defined by VA regulation, in either ear, and the Veteran has not contended that there are any outstanding medical records which would suggest the existence of hearing loss, as defined by VA.  As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the competent evidence does not show that the Veteran has such a disability in either ear; thus, service connection is not warranted for hearing loss.  

However, service connection is warranted for tinnitus.  Although the evidence of record does not reflect evidence of tinnitus during service,  the Veteran is competent to report that he had unprotected noise exposure during service, that he developed tinnitus during service, and that he had had tinnitus since service, and the Board finds the Veteran's history credible and consistent with the nature of his service.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471 (1994).  See also Jandreau, 492 F.3d at 1372 (the layperson may be competent to identify the condition where the condition is simple).  Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds that service connection for tinnitus is warranted.  


Pes Planus

The June 1988 National Guard enlistment examination reflects a finding of mild asymptomatic pes planus, which was not considered disabling.  A June 1990 service treatment records reflects a history of left foot pain.  Examination revealed normal function of the proximal and distal joint, however, and no diagnosis was rendered.  Subsequent treatment and examination records reflect no complaints or findings suggestive of pes planus; rather, the examination records all reflect normal clinical findings for the feet and negative histories as to foot trouble.  

An October 2008 VA examination record reflects the Veteran's negative history as to pes planus, any difficulty with his feet during service, or any current pain in his feet.  The examiner noted that he did not see any treatment for the feet during review of the claims file.  Examination of the feet demonstrated that the Veteran did not have pes planus.  The Veteran could dorsiflex and plantarflex the toes 30 degrees without pain, there was no evidence of abnormal weightbearing, the Achilles tendon was aligned, and there was no tenderness on palpation of the midfoot.  The examiner diagnosed the Veteran with normal examination of the right and left feet.  

After review of the evidence, the Board finds service connection is not warranted for pes planus because there is no probative evidence of a current disability.  In this case, the post-service medical evidence reflects no findings or histories suggestive of pes planus; instead, the 2008 VA examiner determined that the Veteran did not have pes planus and the Veteran has denied the existence of pes planus or symptoms suggestive thereof.  The Board acknowledges that the June 1988 enlistment examination reflects a diagnosis of pes planus.  As noted above, however, there is no evidence of a current disability as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  And, to the extent that a past diagnosis of pes planus can be indicative of a current disability (because pes planus is generally a chronic disorder), the Board finds the 1988 diagnosis of pes planus is not probative evidence of a current disability because all subsequent medical examinations reveal normal clinical findings for the feet, the Veteran has denied the existence of pes planus or symptoms suggestive thereof, and the 2008 VA examiner specifically determined that the Veteran did not have pes planus.  In sum, the Board finds the Veteran does not currently have pes planus, and, as such, service connection is not warranted.   


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for pes planus is denied.


REMAND

With regard to the claim of service connection for residuals of a fracture of the coccyx, review of the record indicates that new, relevant evidence has been associated with the claims file subsequent to the most recent supplemental statement of the case, specifically an October 2008 VA examination record.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.  The Veteran has not waived this right.  Consequently, the claim must be remanded, and while on remand, the AOJ must review this evidence and, if the claims remain denied, include such evidence in a SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of service connection for residuals of fracture to the coccyx.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


